DETAILED ACTION
Applicants’ arguments, filed 21 March 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-15, and 18-19 are pending.
Claims 4, 10-15, and 18-19 are withdrawn from consideration.
Claims 1 and 5-9 are subject to substantive examination.


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the cationic polymer having the poly-allylamine backbone reduces oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer. Claim 1 also requires that the poly-allylamine backbone is about 65% to about 85% functionalized with a guanidine functional group. The combination of these two limitations together in the same claim appears to be drawn to new matter which is not adequately supported by the original disclosure as filed.
In applicant’s response on 21 March 2022, applicant cites paragraph 0116 of the instant specification in support of the newly added limitation. This paragraph is reproduced below.

    PNG
    media_image1.png
    133
    641
    media_image1.png
    Greyscale

PAA-G75 is understood to be about 75% guanidine functionalization, as of the instant specification on page 30, paragraph 0129. As such, the instant specification as 
See the end of the office action for a suggestion of allowable subject matter that would be free of both a new matter rejection and a prior art rejection.


Withdrawn Prior Art Rejection
In the previous office action, the examiner rejected the instant claims over Nowak et al. (US 2012/0045400 A1) in view of Sahariah et al. (Carbohydrate Polymers, Vol. 127 2015, pages 407–417). This rejection has been withdrawn with respect to claim 1 and claims depending from or requiring all of the limitations of claim 1. The examiner presents the following rationale for withdrawing this rejection. The withdrawal of this rejection should not be construed as an admission that the examiner agrees with the entirety of applicant’s arguments in applicant’s response on 21 March 2022.
Nowak et al. (hereafter referred to as Nowak) is drawn to an oral composition comprising polyguanidinium compounds, as of Nowak, title and abstract. In one embodiment, the composition of Nowak is a polymer of the recited structure, as of Nowak, page 7, paragraph 0107, relevant structure #3 reproduced below.

    PNG
    media_image2.png
    237
    435
    media_image2.png
    Greyscale

As best understood by the examiner, the above-reproduced structure #3 is that of a polymer made from a polyallylamine backbone wherein all of the amine groups have been functionalized with a guanidine functional group.
Nowak differs from the claimed invention of claim 1 because the claims require that about 65% to about 85% of the amine groups are functionalized; in contrast, Nowak appears to teach that 100% of the amine groups are functionalized.
Even if the skilled artisan would have been motivated to have modified to have functionalized only about 65% to about 85% of the amine groups with a guanidine functional group (e.g. as per the Sahariah reference), this would not have been sufficient to set forth a prima facie case of obviousness. This is because there would have been no expectation that the resultant composition would have been able to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer. Additionally, there would have been no motivation for the skilled artisan to have modified the composition of Nowak to have achieved this property, nor would 
The fact that a certain result or characteristic (e.g. being able to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Specifically, inherency must be based upon what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. Also see MPEP 2112(IV). In this case, a polyallylamine comprising about 65% to about 85% of amine groups functionalized with guanidines is not necessarily present in the prior art. Even if it would have been obvious for the skilled artisan to have optimized the composition of Nowak to have achieved this, inherency cannot be based upon what would have resulted from optimization of conditions. As such, the examiner cannot make the case that the ability to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer would have been inherent in Nowak. Therefore, the instant claims do not appear to be prima facie obvious over Nowak by itself or in view of another reference.
The withdrawal of this rejection does not apply to claim 9.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2012/0045400 A1) in view of Sahariah et al. (Carbohydrate Polymers, Vol. 127 2015, pages 407–417).
Nowak et al. (hereafter referred to as Nowak) is drawn to an oral composition comprising polyguanidinium compounds, as of Nowak, title and abstract. In one embodiment, the composition of Nowak is a polymer of the recited structure, as of Nowak, page 7, paragraph 0107, relevant structure #3 reproduced below.

    PNG
    media_image2.png
    237
    435
    media_image2.png
    Greyscale

As best understood by the examiner, the above-reproduced structure #3 is that of a polymer made from a polyallylamine backbone wherein all of the amine groups have been functionalized with a guanidine functional group.
Nowak differs from the claimed invention because the claims require that about 65% to about 85% of the amine groups are functionalized; in contrast, Nowak appears to teach that 100% of the amine groups are functionalized.
Sahariah et al. (hereafter referred to as Sahariah) is drawn to guanidylated chitosan derivatives, as of Sahariah, page 407, title and abstract. Sahariah teaches the following, as of page 414, right column, last paragraph, and onto page 415, left column, 

The [antimicrobial] activity increased with DS [degree of substitution] when varied from 0.1 to 1.0 [Examiner Note: 0.1 is 10% of amine groups substituted, and 1.0 is 100% of amine groups substituted]. However, most of this increase was observed as the DS was increased from 0.1 to 0.55 and after this the activity had almost reached a plateau. Thus, there was not a significant increase in the antibacterial activity from DS = 0.55 to 1.0 and the increase was only by one dilution. This analysis of the structure activity relationship shows that there is not a direct link between the activity and the density of the guanidine units on the polymer, but rather, there is a critical density for the cationic group that must be reached for optimal activity.

Sahariah also teaches various figures showing the relationship between degree of substitution and antimicrobial activity, wherein figure 6B is reproduced below.

    PNG
    media_image3.png
    440
    459
    media_image3.png
    Greyscale

Sahariah differs from the claimed invention because Sahariah is drawn to guanidylated chitosan rather than guanidylated polyallylamine.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the guanidylated polyallylamine of Nowak such that between about 55% and 
As to claim 9, the claim requires an antimicrobial composition. Nowak teaches an antimicrobial composition as of the abstract. Sahariah is also drawn to the antibacterial effect of guanidylated polymers, as of Sahariah, page 407, title and abstract.
As to claim 9, the claim requires about 65% to about 85% functionalization with guanidinium. Sahariah is understood to teach about 55% to about 100% functionalization with guanidinium. This overlaps with the claimed level of functionalization. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I), first paragraph in section.
As to claim 9, the claim requires a cationic polymer with guanidine groups and a substrate. Nowak teaches the required cationic polymer; see the above rejection of claim 1 over Nowak. Nowak also teaches combining the composition onto oral surfaces, .

Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 21 March 2022 (hereafter referred to as applicant’s response). These arguments will be addressed below.
As an initial matter, the examiner notes that the applied rejection is being maintained only for claim 9. Various arguments presented by applicant may be applicable to claims other than claim 9 but are not applicable to claim 9. These arguments have not been substantively addressed below.
In applicant’s response, page 8, top paragraph, applicant argues that one would expect that a polymer having a poly-allylamine backbone about 65% to about 85% functionalized with a guanidine functional group to have different chemical properties from a polymer wherein all of the amine groups have been functionalized with a guanidine functional group.
The examiner takes the position that differences in chemical structure between the prior art and claimed invention would lead to some difference in chemical properties between the prior art and claimed invention. Nevertheless, the relevant issues regarding patentability are a) whether the skilled artisan would have been motivated to have altered the structure of Nowak to have had about 65% to about 85% functionalization with a guanidine functional group, and b) whether there would have been a reasonable expectation that the polymer of Nowak, when modified to have about 65% to about 85% 
In applicant’s response, page 9, applicant discusses In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). This case is discussed in the MPEP at MPEP 2144.05(II)(B).
It is the examiner’s position that the cited Stepan case, at least as it relates to claim 9, bears little resemblance to the claimed invention. The examiner presents the following rationale in support of this position.
In applicant’s response, page 9, applicant presents the following summary of the Stepan case.

    PNG
    media_image4.png
    218
    626
    media_image4.png
    Greyscale

In contrast, MPEP 2144.05(II)(A) states that [g]enerally, differences in concentration or temperature will not support the patentability of subject matter 
It is the examiner’s position that the issue of the cloud point in the Stepan case differs significantly from the issue of e.g. a concentration of a reagent or a reaction temperature as discussed in MPEP 2144.05(II)(A). This is because the concentration of a reagent can be increased or reduced simply by adding more or less reagent. Similarly, the temperature, e.g. of a chemical reaction, can be increased or reduced simply by adjusting the dial in a heating mantle on which the chemical reaction occurs. As such, there would have been a reasonable expectation that concentration or temperature could have been successfully adjusted. In contrast, in the Stepan case, the skilled artisan would not have known how to have adjusted the composition of the prior art (in the Stepan case) in order to have achieved the recited cloud point.
It is the examiner’s position that the issues in the claimed invention surrounding adjustment of the guanidine functionalization of the polyallylamine polymer resemble the issues surrounding modifying a concentration, e.g. as in MPEP 2144.05(I) or MPEP 2144.05(II)(A), moreso than modifying the cloud point in the Stepan case. This is because, in view of the teachings of Nowak, the skilled artisan would have concluded that polyallylamine can be functionalized with guanidine up to a level of 100%. Additionally, in view of the teachings of Sahariah, the skilled artisan would have expected that the level of guanidylation could have been varied from a degree of substitution of 0 (0% guanidylation) to a degree of substation of 1 (100% guanidylation), e.g. by varying the amount of guanidylation reagent. Additionally, the skilled artisan 
In applicant’s response, page 10, first full paragraph, applicant argues that Sahariah’s teachings regarding guanidylation of chitosan are not applicable to guanidylation of polyallylamine.
The examiner disagrees. While there are differences between chitosan and polyallylamine, the polymers have one crucial faction in common; namely, the inclusion of amine groups as part of the repeating unit of the polymer. It is the amine groups that become functionalized to for a guanidylated polyamine. As such, the teachings of Sahariah regarding chitosan are applicable to the teachings of Nowak regarding polyallylamine because both polymers are polyamines.
Applicant then argues that one of skill in the art would likely understand that Sahariah suggests a chitosan compound with somewhere in the number functional guanidine groups in the range from 1% to 55%, not 65% to 85% as required by the instant claims. Applicant’s reasoning for this is that Sahariah actually teaches the lack of “a significant increase in the antibacterial activity from DS = 0.55 to 1.0” because “the increase was only one by dilution.”
This is not persuasive. Sahariah teaches the following, as of page 415, figure 6(A), reproduced below.

    PNG
    media_image3.png
    440
    459
    media_image3.png
    Greyscale

It is the examiner’s position in the above-reproduced figure that the skilled artisan would have been motivated to have guanidylated the polymer of Sahariah in amounts at least form a degree of substitution of 0.55 to a degree of substitution of 1 as this would appear to result in the highest antibacterial activity.
Applicant then makes an argument with regard to overlap of ranges as of applicant’s response on page 11, top paragraph. In response, the examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I), first paragraph in section. In applicant’s response, applicant cites In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994). The Baird case is discussed as of MPEP 2144.05(I), third paragraph in section, which states that if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. MPEP 2144.08(II)(A)(4)(c) further discusses the Baird case as reversing obviousness rejection of species in view of large size of genus and disclosed Baird case.
Applicant then argues that limitations related to a physical property must be given patentable weight, as of applicant’s response, page 11, beginning of last paragraph on page. The examiner agrees, and for that reason the rejection of claim 1 has been withdrawn. However, this does not apply to claim 9, which does not require a physical property.
The remainder of applicant’s response, as of pages 12-15, address the issues of unexpected results, and address the examiner’s arguments relating to unexpected results as of at least page 14 of the office action mailed on 20 December 2021. Specifically, applicant appears to argue against the examiner’s citation of MPEP 716.02(g) in which the examiner takes the position that data presented in a post-dated publication cannot substitute for data presented in a declaration. Applicant’s argument in this regard make use of language presented in the text of 37 C.F.R. 1.132 and language in MPEP 716.01.
This is not persuasive. The language noted in MPEP 716.01 states that all entered affidavits, declarations, and other evidence traversing rejections are acknowledged and commented upon by the examiner in the next succeeding action. The examiner argues here that taking a position that evidence provided is not probative of obviousness because it is not presented in the form of a declaration, as required by 
The examiner further notes that applicant cites In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) in applicant’s response on page 12. MPEP 2145, third paragraph, provides the following analysis of this case. “Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687 (error [for the examiner] not to consider evidence presented in the specification).” As such, whereas the Soni case indicates that the examiner must consider evidence presented in the specification, it is silent regarding evidence presented in a post-filing date publication. It is such evidence presented in a post-filing date publication that was the subject of the examiner citing MPEP 716.02(g) on page 14 and is at issue in the prosecution of the instant application.
Applicant then makes arguments regarding the examiner’s position regarding comparison to the closest prior art, which was taken on page 14, last paragraph of the prior office action on 20 December 2021. In applicant’s response, page 14, applicant notes the following.

    PNG
    media_image5.png
    108
    625
    media_image5.png
    Greyscale

Applicant then provides arguments regarding what actually exists in the prior art, as of applicant’s response on page 15, relevant text reproduced below.

    PNG
    media_image6.png
    84
    610
    media_image6.png
    Greyscale

The examiner disagrees, and takes the position that Nowak does teach a specific polyguanidine material as of scheme 1 of Novak, reproduced below.

    PNG
    media_image7.png
    198
    375
    media_image7.png
    Greyscale

As such, the examiner understands the compounds of chemical structures 1, 2, and 3 in the above-reproduced figure to actually exist in the prior art. As such, applicant is required to compare the claimed invention to the compounds of these structures to the extent that the compounds of these structures are closer to the claimed invention than is the comparative example in the publication provided by applicant.
Applicant then argues that the examples in Novak are drawn to something other than a polyguanidine containing polymer. The examiner does not disagree with this, as the examples of Novak appear to comprise a bio-acceptable glass called “Novamin”, as of Novak, paragraph 0116. Nevertheless, the fact that the polymer of structure #3 is set forth in the body of the Novak document rather than the “examples” section of the Novak document does not detract from the fact that the teachings of Novak would appear to indicate that this polymer actually exists in the prior art.


Terminal Disclaimer
The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,653,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Additional Relevant Prior Art Reference
As an additional relevant prior art reference, the examiner cites Cao et al. (Soft Matter, Vol. 12, 2016, pages 1496-1505). Cao et al. (hereafter referred to as Cao) is drawn to poly(allylamine hydrochloride) (PAH) is chemically functionalized with guanidinium (Gu) moieties, as of Cao, page 1496, title and abstract. Nevertheless, Cao differs from the instantly claimed invention because Cao teaches that the guanidinium functionalization is between 9% and 29%, as of Cao, page 1499, Table 1, reproduced below.

    PNG
    media_image8.png
    279
    770
    media_image8.png
    Greyscale

Additionally, the primary reason for making a device for ion detection, as of Cao, page 1496, abstract and introduction, rather than for the antimicrobial purposes required 


Allowable Subject Matter
If claim 1 were amended in the following manner, the claim would appear to be in condition for allowance. The examiner notes that this proposed amendment applies only to claim 1, and does not apply to claim 9 because claim 9 does not depend from claim 1.

Claim 1 (Proposed Amendment): An antimicrobial composition, comprising a cationic polymer having a poly-allylamine backbone, wherein the poly-allylamine backbone is about [[ ]] 75% functionalized with a guanidine functional group; and
wherein the cationic polymer having the poly-allylamine backbone reduces oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer.

The above-indicated amendment would not be new matter because the instant specification indicates that the polymer known as “PAA-G75”, which is polyallylamine with about 75% guanidine functionalization, reduces oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612